DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An Applicant initiated Interview held on January 29, 2021 presented arguments to overturn the previous Office Action. The Examiner agreed and the previous Non-Final Office Action has been withdrawn.
The Amendment filed January 26, 2021 has been entered. No new matter has been added.
Claims 1 – 16 remain pending in the application and have been fully considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 7 – 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuze (US 2014/0069522).
Regarding Claims 1, 14 - 16:
Kuze teaches a valve device configured to control a flow amount of a cooling medium of an engine, comprising: a housing (10) including a plurality of ports (In1, In2, OutA, OutB); and a valve body (13) enabled to rotate about a central axis in the housing and includes a plurality of openings (Fig 2) located at different positions in an axial direction and configured to communicate the ports, respectively, and that changes a communication degree between the opening and the port according to a rotational position (Figs 1 – 2, rotation of body 13).
Kuze is silent to wherein the valve device is placed such that an axial direction of the valve body is substantially orthogonal to an axial direction of a driving shaft of the engine.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to place the valve in between the engine and the equipment since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Kuze teaches a placement of the coolant control valve with multiple shafts that have an axis in different directions, and depending on the arrangement of the elements to be cooled, relocation and turning the valve to face a certain direction is an obvious and common skill in the art.
	Regarding Claim 3:

	Regarding Claim 5:
Kuze teaches the valve device is placed in a small space between the engine and an equipment ((2), and the axial direction of the valve body is different from a direction in which the engine is opposed to the equipment (Fig 1).
	Regarding Claim 7:
Kuze teaches a driving unit (14a) configured to output a rotary power to the valve body, wherein a gear (14b) that is a part of a reduction gear of the driving unit is placed on an axis of the valve body.
	Regarding Claim 8:
Kuze teaches a rotation angle sensor (40) configured to detect a rotation angle of the valve body, wherein the rotation angle sensor is placed on an axis of the valve body.
	Regarding Claim 9:
Kuze teaches one end of the housing is placed lower than an upper end of the engine in vertical direction (Fig 1).
	Regarding Claim 10:
Kuze teaches the port is an output port (OutA, OutB) configured to guide the cooling medium to flow from an inside of the housing to an outside of the housing, and the housing further includes an input port (In1) configured to guide the cooling medium to flow from the outside of the housing into the housing.
	Regarding Claim 11:

	Regarding Claim 12:
Kuze teaches the port is an input port (In1, In2) configured to guide the cooling medium to flow from the outside of the housing into the housing, and the housing further includes an output port (OutA) to guide the cooling medium to flow from the inside of the housing to the outside of the housing.
	Regarding Claim 13:
Kuze teaches a cooling system (Fig 1) comprising: the engine; and the valve device according to claim 1.

Claims 2, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuze (US 2014/0069522) and in view of Hayashi et al. (JP 201120585A).
Regarding Claims 2, 4, and 6:
Kuze is silent to additionally claimed equipment and location of the valve device as claimed.
However, Hayashi et al. teaches a similar valve device circulating coolant to the claimed equipment (e.g. 202 in Fig 1, and the other equipment shown in Fig 1). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the equipment of Hayashi et al. in the cooling system of Kuze in order to efficiently cool the engine parts.
In re Japikse, 86 USPQ 70.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899.  The examiner can normally be reached on Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LONG T TRAN/Primary Examiner, Art Unit 3747